
	
		I
		111th CONGRESS
		1st Session
		H. R. 1891
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Alexander
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an
		  above-the-line deduction for half of an individual’s long-term care insurance
		  premiums.
	
	
		1.Short titleThis Act may be cited as the
			 Sunset of Life Protection Act of
			 2009.
		2.Above-the-line
			 deduction for half of long-term care insurance premiums
			(a)Adjusted gross
			 income threshold not To applySubsection (a) of section 213 of the
			 Internal Revenue Code of 1986 (relating to medical, dental, etc., expenses) is
			 amended to read as follows:
				
					(a)Allowance of
				deduction
						(1)In
				generalThere shall be
				allowed as a deduction the expenses paid during the taxable year, not
				compensated for by insurance or otherwise, for medical care of the taxpayer,
				the taxpayer’s spouse, or a dependent (as defined in section 152, determined
				without regard to subsections (b)(1), (b)(2), and (d)(1)(B) thereof), to the
				extent that such expenses exceed 7.5 percent of adjusted gross income.
						(2)Special rules
				for long-term care insurance premiumsAt the election of the taxpayer for the
				taxable year, the adjusted gross income threshold in paragraph (1) shall not
				apply to 50 percent of the eligible long-term care premiums (as defined in
				subsection
				(d)(10)).
						.
			(b)Deduction
			 allowed whether or not taxpayer itemizes deductionsSubsection (a) of section 62 of such Code
			 (defining adjusted gross income) is amended by inserting after paragraph (21)
			 the following new paragraph:
				
					(22)Long-term care
				insurance premiumsIn the
				case of a taxpayer for whom the election under section 213(a)(2) is in effect,
				the deduction allowed by section 213 for 50 percent of the eligible long-term
				care premiums (as defined in section
				213(d)(10)).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
